ORIGINAL                                         12/01/2020
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0568
                                        DA 20-0568
                                                                         FILED
 STATE OF MONTANA,                                                        DEC 0 1 2020
                                                                        BOVVe n   Creenvvooci
              Plaintiff and Appellee,                                 Clerk of Supreme Court
                                                                         State of Montana



       v.                                                            ORDER

 CONNER JAMES KAISER,

             Defendant and Appellant.


       Conner James Kaiser moves this Court for appointment of counsel to represent him
in his appeal. As grounds, Kaiser states that he is incarcerated and that he is unable to pay
attorney fees because of his financial condition. In his filed Notice of Appeal, Kaiser
provides that the Eighth Judicial District Court, Cascade County issued a final judgment in
on September 28, 2020(Cause No. DDC-20-175(b)).
       We secured a copy of this decision. The District Court sentenced Kaiser for
negligent homicide to a ten-year comrnitment with five years suspended to the Department
of Corrections.   Kaiser has a recent felony conviction, and he may be entitled to
appointment of counsel in this appeal. Section 46-8-103(1), MCA. Therefore,
      IT IS ORDERED that Kaiser's Motion for Appointrnent of Counsel is GRANTED.
      The Appellate Defender Division shall have thirty days from the date of this Order
within which to file either a Notice of Appearance or a Motion to Rescind this Order
appointing counsel. In the event the Appellant qualifies for appointed counsel, the
Appellate Defender Division shall immediately order transcripts.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel ofrecord, and to Conner James Kaiser personally.
                       SA-
      DATED this I — day of December, 2020.
                                                 For the Court,



                                                               Chief Justice